LATTIMORE, Judge.
Conviction for conspiracy to commit burglary; punishment, three years in the penitentiary. . •
There is no statement of facts in this record. The. record is also incumbered by lengthy “assignments of error.” ’ Tliis; court disposes of errors in procedure up on bills of exception and not assignments of error. We find in the record, however, thirteen bills of exception. Bill of exception No. 1 complains of certain testimony which is set out,.on the ground that same is irrelevant, incompetent; and immaterial. In the absence pf a statement of facts, it is impossible for us to appraise such a bill. Bill of exception No. 2 is in exactly the same condition. In fact, examination of each of the thirteen bills of exception has compelled us to the conclusion that not one of them presents any error which can be considered or appraised in the absence of a statement of facts. Some of the bills contain exceptions taken to the court’s charge, but none of these errors are of a fundamental nature, or are such as that we could say were *1115hurtful to the accused, since we do not know but that the facts may have been such as that the supposed errors would pass out.
Finding no error in the record, the judgment will be affirmed.